Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 1 of 13 Page ID
                                 #:10903




                   EXHIBIT R
Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 2 of 13 Page ID
                                 #:10904
                               Kiarash Jam



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



             THE WIMBLEDON FUND, SPC (CLASS     )
             TT),                               )
                                                )
                                PLAINTIFFS,     )
                                                )
                   VS.                          ) CASE NO.
                                                ) 2:15-CV-6633-CAS-ASJWx
                                                )
             GRAYBOX LLC; INTEGRATED            )
             ADMINISTRATION; EUGENE SCHER, AS   )
             TRUSTEE OF BERGSTEIN TRUST; AND    )
             CASCADE TECHNOLOGIES CORP.,        )
                                                )
                                DEFENDANTS.     )
             ___________________________________)




                        VIDEOTAPED DEPOSITION OF KIARASH JAM

                                        TAKEN ON

                              WEDNESDAY, MARCH 27, 2019




             Sandra Mitchell
             C.S.R. 12553




          eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 3 of 13 Page ID
                                   #:10905
                                   Kiarash Jam

                                                                         Page 78
10:57:34    1     mistakenly trusted him.

            2         Q    So I take it it's your testimony that you only

            3     consult attorneys when signing legal documents if you

            4     believe there's something nefarious going on?

10:57:44    5         A   No.   In this particular case -- in this

            6     particular case, I didn't think there was any reason to

            7     consult lawyers.   David would -- had a bunch of lawyers

            8     that he was dealing with that were working on a number

            9     of things with him, and I just assumed that these were

10:57:58 10       all already vetted by -- by legal staff and I didn't

           11     need to do that.

           12         Q    Even though you were the signatory, you saw no

           13     reason to secure independent legal advice to protect

           14     your own individual interest?

10:58:11 15           A   Unfortunately not.

           16              MR. WIECHERT:    Objection.   Asked and answered

           17     now a few times.

           18              THE WITNESS:     Sorry.

           19     BY MR. WALKER:

10:58:16 20           Q   Now, when you say, "Jeff, please make sure this

           21     gets loaded up," what was that instructing Jeff to do?

           22         A    Just to load it up to, like, a, probably, box

           23     or some place where the documents could be find because

           24     there was a -- always a scramble to find documents.        So

10:58:30 25       I was trying to be organized; trying to ask Keith to


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 4 of 13 Page ID
                                   #:10906
                                    Kiarash Jam

                                                                         Page 79
10:58:33    1     countersign and send it back so we could have organized

            2     files.

            3         Q     And you say, "I will file original."

            4               Did I read that correctly?

10:58:41    5         A     Yes.

            6         Q     Where were you filing it?

            7         A     These files I would probably give to David's

            8     office.   Frymi would -- was the keeper of kind of all

            9     things in David's office.    All the filing and stuff.

10:58:52 10           Q     So she was down the hall from you?

           11         A     Yes, sir.

           12         Q     It was the same office you were located at?

           13         A     Yes, sir.

           14         Q     Okay.   Let's go to the first page -- the second

10:59:00 15       page of this exhibit, sir, Page 282.

           16         A     Okay.

           17         Q     Do you see that?

           18         A     Yes, I do.

           19         Q     Okay.   So this is the first page of a two-page

10:59:11 20       letter dated November 17, 2011; correct?

           21         A     Yes, sir.

           22         Q     And it's a letter that you signed on behalf of

           23     Swartz IP Services, Inc.; correct?

           24         A     Yes, sir.

10:59:24 25           Q     And your signature appears there on the second


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 5 of 13 Page ID
                                   #:10907
                                    Kiarash Jam

                                                                         Page 80
10:59:26    1     page of the letter; correct?

            2         A      Yes, sir.

            3         Q      All right.     And you were sending the letter to

            4     Keith Wellner for WTT as defined below, whose title is

10:59:40    5     chief operating officer of Weston Capital Management;

            6     correct?

            7         A      Yes, sir.

            8         Q      Now, the first paragraph states, "This letter

            9     is to be read in conjunction with the note and NPA as

10:59:53 10       defined below."

           11                Did I read that correctly?

           12         A      Yes.

           13         Q      Did you understand that to reference the

           14     reference note that you signed?

10:59:59 15           A      I did not read this letter.

           16         Q      Did you understand NPA to reference the note

           17     purchase agreement that you signed?

           18                MR. WIECHERT:    No foundation.

           19                THE WITNESS:    I did not read this letter.

11:00:07 20       BY MR. WALKER:

           21         Q      The second sentence states, "The

           22     representations made in this letter are a material

           23     inducement to WTT, defined as Wimbledon Fund (Class TT),

           24     who has relied on the representations contained herein

11:00:23 25       in making their decision to enter into that certain note


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 6 of 13 Page ID
                                   #:10908
                                   Kiarash Jam

                                                                         Page 81
11:00:27    1     dated November 14, 2011."

            2              Did I read that correctly?

            3         A    You did.

            4         Q    Now, when it says that these -- the

11:00:32    5     representations made in this letter are a material

            6     inducement to WTT, do you recognize that to be the same

            7     entity that is suing you in this lawsuit?

            8         A    Yes, I do.

            9         Q    And you understand that Class TT, the same

11:00:47 10       entity that's referenced in this correspondence, is

           11     suing you in part for the documents that you executed on

           12     behalf of Swartz IP?

           13         A    Yes, I do.

           14         Q    Going to the next section, it says, "Swartz IP

11:01:05 15       represents and warrants as follows."

           16              And then there's a list of items; correct?

           17         A    Yes, sir.

           18         Q    Okay.   The first item is "SIP maintains an

           19     account at Deutsche Bank, Alex Brown in its name," and

11:01:16 20       provides an account number; correct?

           21         A    That's what it says.

           22         Q    Prior to signing this letter, did you engage in

           23     any rudimentary diligence to determine whether or not

           24     that account existed?

11:01:26 25           A   I did not.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 7 of 13 Page ID
                                   #:10909
                                  Kiarash Jam

                                                                         Page 82
11:01:27    1         Q     It goes on to state in Item 2, "Until such time

            2     as that certain note -- and then I'll just cut down a

            3     little bit -- has been repaid in full, Swartz IP agrees

            4     to maintain the Deutsche Bank account and agrees not to

11:01:40    5     transfer funds out of the Deutsche Bank account other

            6     than in accordance with the terms of this letter."

            7               Did I read that correctly?

            8         A     Yes, you did.

            9               MR. WIECHERT:     Well, and you left out "the note

11:01:50 10       or the note purchase agreement dated November 14, 2011,

           11     between WTT and SIP (NPA)."

           12               MR. WALKER:     I don't require any instructions

           13     on how to ask a question.     If you hadn't interpreted me,

           14     I was going to go there.

11:02:06 15                 MR. WIECHERT:    Well, Counsel, when you refer to

           16     one part of a sentence and leave out other significant

           17     agreements in that sentence, at least based on the

           18     sentence, it seems like the question is incomplete.        So

           19     I was trying to help you along there.

11:02:16 20                 MR. WALKER:   I don't require your assistance.

           21     And it's only incomplete if I don't ask the next

           22     question, at which point you could then make your point.

           23               MR. WIECHERT:    In this case, it would have

           24     helped.

11:02:24 25                 MR. WALKER:   No, it would not have helped.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 8 of 13 Page ID
                                   #:10910
                                    Kiarash Jam

                                                                         Page 83
11:02:26    1     BY MR. WALKER:

            2         Q       Now, it goes on to also say that you agree not

            3     to transfer funds out of the Deutsche Bank account in

            4     accordance with the terms of the note; correct?

11:02:35    5         A     That's what it says, yes.

            6         Q       It also goes on to say that you agree not to

            7     transfer funds out of the Deutsche Bank account in

            8     accordance with the terms of the note purchase

            9     agreement; correct?

11:02:44 10           A     And when you say "you," you mean SIP?

           11         Q     Yes.

           12         A     Okay.   That's what it says, yes.

           13         Q     Okay.   Did you understand by signing this

           14     letter that you were committing Swartz IP to these

11:02:53 15       terms?

           16               MR. WIECHERT:   Calls for speculation.     No

           17     foundation.

           18               THE WITNESS:    I did not read this letter when I

           19     signed it.

11:02:59 20       BY MR. WALKER:

           21         Q     Why is that?

           22         A     Again, as I told you, I trusted David at the

           23     time.    He said it's just part of ordinary course of

           24     business.    All this stuff is, I think, negotiated,

11:03:11 25       great.   All the stuff we had to do, everybody seems


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 9 of 13 Page ID
                                   #:10911
                                    Kiarash Jam

                                                                           Page 84
11:03:16    1     happy; Keith Wellner comes to the office, sits over

            2     there, and no one's unhappy.     I thought everything was

            3     according to plan.     He would send me the document and

            4     say, please sign it right away, and I would sign it and

11:03:25    5     send it back to him.

            6         Q       Were --

            7         A       I didn't feel like I needed a lawyer.    I

            8     thought David was, you know, talking to the hundreds of

            9     lawyers that he has employed or had at the time.          And

11:03:34 10       that everything was done by the book.      I wasn't even --

           11     I didn't even -- I didn't even read the document.

           12         Q    Were the Class TT investors happy?

           13              MR. WIECHERT:    Calls for speculation.     No

           14     foundation.

11:03:46 15               THE WITNESS:     I have no idea.    I don't know who

           16     they are.    I've never interacted with them.     I don't

           17     know who, where, what, how.     I've never had any

           18     interaction with the investors of Class TT.

           19     BY MR. WALKER:

11:03:57 20           Q   And, again, when you're looking at this letter,

           21     clearly it's a letter that you're signing on behalf of

           22     Swartz IP that is making certain representations and

           23     providing certain warrants; correct?

           24              MR. WIECHERT:    Letter speaks for itself.

11:04:11 25               THE WITNESS:     Yes, the letter is making


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 10 of 13 Page ID
                                    #:10912
                                   Kiarash Jam

                                                                         Page 85
11:04:13    1     representations, yes.

            2     BY MR. WALKER:

            3         Q    And had you read the letter prior to signing

            4     it, you would be aware of its terms; correct?

11:04:18    5         A   Yes.

            6         Q    And was there any instruction from

            7     Mr. Bergstein not -- for you not to secure the benefit

            8     of Mr. Solomon's advice, as a friend and as an attorney

            9     that you knew, with respect to the ramifications of your

11:04:32 10       signing this on behalf of Swartz IP?

           11         A    No.

           12         Q    Was there any instruction from Mr. Bergstein

           13     not to retain the advice of Mr. Zarrinkelk, your friend

           14     and it financial advisor of many years?

11:04:42 15           A   No.

           16         Q    You just made a voluntary decision not to

           17     consult or secure advice from either Mr. Solomon or

           18     Mr. Zarrinkelk with respect to your signature on this

           19     letter; correct?

11:04:51 20           A   I made a decision to trust that David was doing

           21     everything by the book and always as he said.

           22         Q    Yes, sir.   But affirmatively, you made a

           23     decision also not to consult any advice from Mr. Solomon

           24     or Mr. Zarrinkelk; correct?

11:05:04 25               MR. WIECHERT:     Assumes facts not in evidence.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 11 of 13 Page ID
                                    #:10913
                                    Kiarash Jam

                                                                          Page 86
11:05:05    1             THE WITNESS:     Yes.   That is correct.     I -- as I

            2     said, I didn't feel a need to do that.      I thought

            3     David's got it all.     He's a really smart guy.     He's

            4     talked to all the lawyers.      He's the one dealing with

11:05:15    5     all this stuff.    And if I need to sign this, it's

            6     because it needs to be signed and everything is good.

            7     BY MR. WALKER:

            8         Q    But there was no barrier preventing you from

            9     securing advice from either Mr. Solomon or

11:05:23 10       Mr. Zarrinkelk --

           11         A    Yes.

           12         Q    -- at any time prior to your signature of this

           13     letter; correct?

           14              MR. WIECHERT:    Asked and answered.

11:05:29 15       Argumentative.

           16              THE WITNESS:    Yes.

           17     BY MR. WALKER:

           18         Q    There was no barrier?

           19         A    There was no barrier.

11:05:35 20           Q   Now, Item 3 says, "Upon receipt of

           21     $12.5 million from WTT, Swartz IP agrees to make the

           22     following distributions."

           23              Now, one is for slightly more than $3 million

           24     to Partners Fund; correct?

11:05:47 25           A   That's what it says.


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 12 of 13 Page ID
                                    #:10914
                                    Kiarash Jam

                                                                          Page 87
11:05:48    1         Q   What was Partners Fund?

            2         A       I don't know.

            3         Q       What was the purpose of that $3 million

            4     transfer of the Class TT money?

11:05:55    5         A   I don't know.

            6                 MR. WIECHERT:   Calls for speculation.    No

            7     foundation.

            8                 THE WITNESS:    Sorry.

            9                 I don't know.

11:06:01 10       BY MR. WALKER:

           11         Q    The next distribution referenced is one for

           12     just under $4.5 million to or as directed by Pineboard

           13     Holdings.

           14              Did I read that correctly?

11:06:11 15           A   Yes, you did.

           16         Q    And what was Pineboard Holdings?

           17         A    Pineboard Holdings was a company that was set

           18     up as an investment vehicle right -- by -- right around

           19     the time that the Weston guys kind of showed up.        They

11:06:25 20       put some money into it and the money was used for

           21     various, you know, deals and various overhead and

           22     payroll and things of that sort.

           23         Q    What was your position in relation to Pineboard

           24     Holdings?

11:06:37 25           A   I was an officer.       I don't remember what


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-24 Filed 04/10/19 Page 13 of 13 Page ID
                                    #:10915
                                   Kiarash Jam

                                                                         Page 88
11:06:39    1     specifically.

            2         Q     So this letter was providing an almost

            3     $4.5 million distribution of Class TT's investment funds

            4     to a company which you held a financial interest?

11:06:50    5              MR. WIECHERT:    Calls for a conclusion.

            6               THE WITNESS:    I held --

            7               MR. WIECHERT:    No foundation.

            8               THE WITNESS:    I held the -- I held an office

            9     and I helped run it, yes.

11:06:56 10       BY MR. WALKER:

           11         Q    Now, going to Item 5B.

           12         A    Okay.

           13         Q    SIP agreed to either -- well, let's look at A

           14     and B.   Going to Item 5 on Page 282.

11:07:13 15           A    I see it.

           16         Q    "From the proceeds of the note."       Did you

           17     understand the proceeds of the note would be the funds

           18     that Class TT was investing?

           19              MR. WIECHERT:    Calls for speculation.      No

11:07:21 20       foundation.

           21              THE WITNESS:     I did not read the document, so I

           22     did not have an understanding of it at the time.

           23     BY MR. WALKER:

           24         Q    Looking at 5A, Swartz IP agreed to "either

11:07:29 25       invest the sum of 12.5 million in securities to be held


                eLitigation Services, Inc. - els@els-team.com
